ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
VLOX, LLC                                   )      ASBCA Nos. 59305, 59306, 59307
                                            )                 59308,59309,59310
                                            )
Under Contract No. W91B4N-09-D-5005         )

APPEARANCES FOR THE APPELLANT:                     Joseph A. Artabane, Esq.
                                                    Artabane & Belden, P.C.
                                                    Washington, DC

                                                   Billy B. Ruhling, II, Esq.
                                                    DiMuroGinsberg, P.C.
                                                    Alexandria, VA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   Frank A. March, Esq.
                                                    Trial Attorney

                              ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 8 March 2016



                                             ~~ Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59305, 59306, 59307,
59308, 59309, 59310, Appeals ofVLOX, LLC, rendered in conformance with the
Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2